 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 868 
In the House of Representatives, U. S.,

November 5, 2009
 
RESOLUTION 
Honoring and recognizing the service and achievements of current and former female members of the Armed Forces. 
 
 
Whereas women are and have historically been an important part of all United States war efforts, voluntarily serving in every military conflict in United States history since the Revolutionary War; 
Whereas 34,000 women served in World War I, 400,000 served in World War II, 120,000 served in the Korean War, over 7,000 served in the Vietnam War, and more than 41,000 served in the first Gulf War; 
Whereas more than 185,000 women have been deployed in support of Operation Enduring Freedom, Operation Iraqi Freedom, and other missions since 2001; 
Whereas over 350 servicewomen have given their lives for the Nation in combat zones since World War I, and more than 85 have been held as prisoners of war; 
Whereas over 350,000 women serving in the Armed Forces make up approximately 15 percent of active duty personnel, 15 percent of Reserves, and 17 percent of the National Guard; 
Whereas women are now playing an increasingly important role in America’s military forces; and 
Whereas the women of America’s military, past and present, have served their Nation in times of peace and war, at great personal sacrifice for both themselves and their families: Now, therefore, be it  
 
That the House of Representatives— 
(1)honors and recognizes the service and achievements of current and former female members of the Armed Forces; 
(2)encourages all people in the United States to recognize the service and achievements of women in the military and female veterans on Memorial Day; 
(3)encourages all people in the United States to learn about the history of service and achievements of women in the military; and 
(4)supports groups that raise awareness about the service and achievements of women in the military and female veterans through exhibitions, museums, statues, and other programs and activities. 
 
Lorraine C. Miller,Clerk.
